Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 4/5/22. Claims 2-6, 8, 10-14 and 16-17 are cancelled. Claims 1, 7, 9, 11 and 15 are currently pending and an action on the merits is as follows.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection unit” “communication unit” and “a control unit” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear in the specification where there is support for the sixth layer “wherein the protein is selected to remove material that hinders detection of a disease factor”. The only mention in the specification about removing material that hinders detection is in relation to the fourth layer ([¶66] of the PG Pub).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 9, it is unclear how the electrolyte and the protein layer are related. Specifically, it is unclear if they are two different layers or if the electrolyte is within the protein/DNA layer or is it a matrix of the two. For the purpose of examination the electrolyte is interpreted to be in the protein layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boock et al. US 2007/0197890 in view of Wang et al. US 2008/0026473 and Lucisano et al. US 2013/0197332 and Pushpala et al. US 2014/0259652. 
Regarding claims 1 and 9, Boock discloses a diagnosis device using saliva ([¶2,79]), the diagnosis device comprising: a detection unit which is detachably coupled to the diagnosis device, induces an electrochemical reaction of a disease factor in the saliva by the voltage applied through the diagnosis device, and provides the control unit with electric current generated by the electrochemical reaction of the disease factor ([¶368,397,410] the sensor detects glucose and is removable from the diagnosis device); a communication unit ([¶375,405,406] RF module); and a control unit which applies voltage to the detection unit, converts diagnosis data, which are provided through the detection unit, into a digital signal, and provides the digital signal to a user terminal through the communication unit ([¶146, 396-402]) wherein the detection unit includes:3 a first layer which is configured as an electrode connected to the device connecting unit ([FIG4B][¶194-200] layer 38 is the electrode layer); a second layer which is attached to the first layer and induces the electrochemical reaction of the disease factor in the saliva ([¶221-226] layer 43 induces an electrochemical reaction. ([¶121,193] nanostructure); a third layer which is positioned on the second layer and includes an enzyme that detects the disease factor in the saliva ([¶235-242] layer 46 includes an enzyme to react with the glucose. [¶237] the enzyme domain can be layered over the interference domain 44 or on electrode domain 43), a fourth layer which is positioned on the third layer and configured as a filter for separating a predetermined material ([¶228-233] the interference domain 44 restricts the movement of interferents);  and a fifth layer which is positioned on the fourth layer and formed by a composite fiber membrane wherein the layer disperses the saliva to the entire composite fiver membrane ([¶244-262] the resistance domain 48 and layers 42 and 40 can be made of composite fiber material and limits the diffusion of the body fluid. It is also noted that the layers in Boock are envisioned to be rearranged as needed to meet the specific needs of the sensor) wherein the third layer selectively detects a disease factor from disease factors including a disease factor that is glucose and a disease factor that is not glucose ([¶368,397,410]), wherein the digital signal is converted into the concentration of the disease factor by the user terminal based on a predetermined calibration curve ([¶84] the relationship of the sensor data to the concentration is established before use. [¶397] the measured current is correlated to the concentration [¶73] the calibration of the sensor is based on the curve y=mx+b).
Boock does not specifically disclose a sixth layer which comprises a filtration membrane which is comprised of a protein wherein the protein is selected to remove material that hinders detection of a disease factor. However, in the same field of endeavor of analyte sensing, Wang teaches a similar layered glucose sensing device that has a protein layer ([¶104] layer 116 is comprised of albumin and enhances glucose detection). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Boock with the protein layer of Wang in order to protect the glucose oxidase in the enzyme layer ([¶104]).
The combination of Boock and Wang does not specifically teach wherein the sixth layer discloses an electrolyte that conducts an electrochemical signal of the electrochemical signal of the electrochemical reaction of the disease factor in the saliva. However, in the same field of endeavor of analyte sensing, Lucisano teaches a similar analyte sensor that has a protein layer that contains electrolyte ([¶79] the protein layer of albumin contains electrolyte). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing to modify the combination of Boock and Wang with the electrolyte layer of Lucisano in order to allow for the transmission of electrical signals for sensing oxygen in the glucose reaction ([¶76]).
The combination does not specifically disclose that a non-toxic catalyst. Pushpala teaches a similar analyte sensor that has a second layer that is a metal organic solid structure and the nanostructure has a chemical composition, Ma(II)M'b(III)(CN)6, and M and M' are metal elements ([¶38] iron hexacyanoferrate).  Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Boock with the teachings of Pushpala as it is the simple substitution of one known element for another to obtain the predictable results of detecting glucose.
Regarding claims 7 and 15, in the combination of Boock, Wang and Lucisano, Boock discloses the device can use electrodes and layers on a nano scale ([¶121,193]) but does not specifically disclose the second layer has a nanostructure formed in the form of a porous metal-organic solid structure.  Pushpala teaches a similar analyte sensor that has a second layer that is a metal organic solid structure and the nanostructure has a chemical composition, Ma(II)M'b(III)(CN)6, and M and M' are metal elements ([¶38] iron hexacyanoferrate).  Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Boock with the teachings of Pushpala as it is the simple substitution of one known element for another to obtain the predictable results of detecting glucose.

Response to Arguments
Applicant's arguments filed 4/5/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that there is no motivation to combine Boock and Wang with the teachings of Lucisano, Examiner respectfully disagrees. The teachings of Lucisano allow for the transmission of electrical signals for sensing oxygen in the glucose reaction ([¶76]). Lucisano’s protein layer allows for crosslinked layers of the enzyme in the protein layer and crosslinking is known to improve stability. 
Regarding Applicant’s argument that Pushpala does not disclose a non-toxic catalyst, Examiner respectfully disagrees. Pushpala discloses using Prussian blue or iron hexacyanoferrate which is non-toxic.
Regarding Applicant’s argument that Boock does not disclose a fourth layer which is positioned on the third layer and comprises a filter for separating any one of the material selected from protein, amylase and urea, Examiner respectfully disagrees. Boock discloses the interference domain allows for the flow of analytes but blocks substances such as urea ([¶228]).
Regarding Applicant’s argument that Boock does not disclose that the fifth layer disperses the saliva to the entire composite filter membrane, Examiner respectfully disagrees. This limitation is intended use and the Boock teaches the correct material layer that has a composite fiber membrane so it would follow that it would function in the same manner. It is not recited in the claims or specification what additional structure or features other than the composite fiber membrane facilitate the dispersion that are lacking in Boock.
	Regarding Applicant’s arguments against Boock is designed to limit flow in the device, Examiner respectfully disagrees. Boock discloses the correct material with the composite membrane and the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding, inoperability of the prior art (see MPEP §716.01(c), II).

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792